Citation Nr: 1440006	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota 

THE ISSUE

Whether additional SSA benefits received for the Veteran's dependents, J.D. and K.D., are countable income for VA pension purposes. 

(The issues of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for schizophrenia and entitlement to service connection for posttraumatic stress disorder (PTSD) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from July 1991 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 administrative decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA) which proposed the reduction the amount of the Veteran's monthly non-service connected pension benefits.  A September 2008 administrative decision implemented this proposed reduction.  Jurisdiction over this matter was transferred to the Waco RO in approximately December 2008. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file. 

This issue was previously before the Board in February 2011 and remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in a September 2013 supplemental statement of the case), and returned these matters to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  In March 1999, the Veteran was awarded nonservice-connected disability pension benefits effective July 1, 1998; the award amount was adjusted based on his receipt of SSA income received by his dependent children J.D. and K.D.. 

2.  Social Security Administration (SSA) data associated with the claims file in June 2005 indicates that the Veteran's child, J.D. had been in receipt of SSA disability benefits payments beginning in April 2006.  The Veteran's child, K.D. had been in receipt of SSA disability benefits payments beginning in May 2007.  

3.  SSA benefits are considered countable income under VA regulations. 

4.  Due to the Veteran's lack of cooperation in the development of his claim, there is no evidence in the claims file from which VA could reasonably determine whether the inclusion of his children's SSA income for VA pension purposes would result in annual expenses necessary for reasonable family maintenance exceeding the sum of countable annual income plus VA pension entitlement.


CONCLUSION OF LAW

The criteria for exclusion of the Veteran's children's SSA income from countable income for the purpose of calculation of VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 5107, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.57, 3.271, 3.272 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Board notes that the Veteran's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004). 


Law and Analysis

The Veteran seeks to have his children's (J.D. and K.D.) SSA disability payments excluded from his countable income for VA nonservice-connected pension benefits purposes, so that his VA pension benefit payments will be increased by a corresponding amount.  During the October 2010 Board hearing, the Veteran testified that the reduction in his pension was a financial hardship.  He indicated that without both the VA pension and the SSA benefits he would have difficulties sustaining and paying child support and maintaining a house for his current family.  In other words, the Veteran has raised the matter of the hardship exclusion of a child's available income. 

A Veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.23.  Countable income consists of payments of any kind from any source received during a 12-month annualization period, unless specifically excluded under VA regulations.  38 C.F.R. § 3.271(a).  Compensation from the SSA constitutes countable income.  38 C.F.R. § 3.271(g).  With certain exceptions, the income of a Veteran's dependents is also included in his or her countable income.  See 38 U.S.C.A. § 1521 (the rate of pension payable shall be reduced by the amount of the Veteran's annual income and the amount of annual income from family members).  Payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23, 3.274.  

Annual income is defined as including the Veteran's annual income, the income of the Veteran's dependent spouse, and the annual income of each child of the Veteran in the Veteran's custody, to the extent that such child's income is reasonably available to or for the veteran, unless in the judgment of the VA to do so would work a hardship on the Veteran.  38 C.F.R. § 3.23(d)(4).  

A child's income can be excluded from countable income when it is not "reasonably available" to the Veteran.  38 C.F.R. § 3.23(d)(4).  A child's income is considered "reasonably available" when it can be readily applied to meet the Veteran's expenses necessary for reasonably family maintenance.  38 C.F.R. § 3.23(d)(6).  38 C.F.R. § 3.23(d)(4) provides that there is a rebuttable presumption that all child's income is reasonably available to or for the veteran.  38 C.F.R. § 3.272, pertaining to exclusions from income, does not provide for any exclusion of a dependent child's unearned income. 

The regulations also provide for a hardship exclusion of a child's income in certain situations.  "Hardship" shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  Expenses necessary for reasonable family maintenance include expenses for basic necessities (such as food, clothing, shelter, etc.) and other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life.  See 38 C.F.R. § 3.23(d)(6). 

When hardship is established under the provisions of 38 C.F.R. § 3.23(d)(6) there shall be excluded from the available income of a child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of the child, and annual expenses necessary for reasonable family maintenance shall not include any expenses that were considered in determining the available income of the child or the countable annual income of the Veteran.  See 38 C.F.R. § 3.272(m). 

Simply put, a hardship exclusion of a child's income may be granted if the family's reasonable annual expenses are higher than the total family income, including the VA pension.  If the family's total expenses are higher than annual income, they may be used to reduce the child's countable income, up to the amount of the excess expenses, or the child's income, whichever is less. 

The Veteran was initially granted pension by way of a March 1999 rating decision which granted pension and paid the Veteran as a single Veteran with no dependents effective July 1, 1998.  In the notice letter for this determination, he was advised that his rate of VA pension depends on his income, and that he must notify VA immediately if his income or net worth changed.  A review of the file reflects that two dependents, I.D. and J.D., were added to the Veteran's pension benefits at some point prior to the period on appeal.  

In January 2008, the Veteran notified VA that he had a third dependent, K.D., and also informed VA that he received $805.00 per month in SSA benefits for himself, $131.00 per month for J.D., and $131.00 per month for K.D. 

SSA data associated with the claims file in June 2005 confirms that the Veteran's child J.D. has been in receipt of SSA disability benefits payments beginning in April 2006 and that his child, K.D. had been in receipt of SSA disability benefits payments beginning in May 2007. 

In September 2008, the Veteran's VA pension amount was adjusted downward based on the of SSA income received by his dependent children. 

In January 2010 the Veteran completed a financial status report in connection with an unrelated claim for apportionment of his VA benefits.  On this form he listed monthly expenses of rent of $400, food $150, utilities $100 and other living expenses as $40.  The Veteran also reported the apportionment of Social Security for child support in the amount of $473.50 as an expense.  He listed income from Social Security in the amount of $851 and VA benefits of $314.  He reported having $2 cash in the bank.

An October 2010 state Verification of Child Support Income indicated that the Veteran is the non-custodial parent of three additional children, that he had been ordered to pay child support to the custodial parent and that a significant arrearage had accrued. 

In February 2011, the Board remanded this matter for the specific purpose of obtaining relevant information from the Veteran for the purpose of establishing a basis for financial hardship exclusion of his children's income.  In May 2011, and again in September 2012, the Veteran was requested to provide a detailed accounting of his monthly expenses to assist in attempting to substantiate his claim for a lower level of countable income and/or financial hardship, and therefore entitlement to a higher level of nonservice-connected pension benefits.  The Veteran did not respond to either letter. 

In November 2012, the RO issued a supplemental statement of the case (SSOC) specifically informing the Veteran that he had not replied to the RO letters; and that in the absence of information the evidence did not demonstrate a hardship had been created by including his children's SSA income as countable income.  No response to the SSOC was received.  

Thus, the only financial status report of record was dated in January 2010.  From the Veteran's listed expenses, the expenses of rent, food, utilities and other living expenses would qualify as expenses necessary for reasonable family maintenance and total $ 690 per month.  See 38 C.F.R. § 3.23(d)(6).  In comparison, the Veteran's income as reported on that same January 2010 form was $1165 a month.  As the Veteran's expenses for basic necessitates did not exceed his income, the hardship exclusion is not applicable.

Despite being provided with the appropriate forms to report any changes in income and expenses and being informed of the importance of completing these forms, the Veteran has not completed and submitted such forms.  In this regard, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board has no further information from which it can ascertain whether including the SSA income of his children would result in a financial hardship, i.e., whether it would result in annual expenses necessary for reasonable family maintenance exceeding the sum of countable annual income plus VA pension entitlement for years other than 2010.  Thus, due to the insufficiency of the evidence of record, as a result of the Veteran's lack of cooperation in the development of his claim, the Board has no plausible legal basis upon which it might grant the benefit sought on appeal. 

The law is controlling and not the facts.  The appeal as to whether the Veteran's SSA benefits are countable income for VA pension purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The Veteran's countable income for VA nonservice-connected pension purposes will include his dependents', J.D. and K.D., SSA income; the appeal is denied. 


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


